DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed from 03/31/2021 to 06/02/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William J. Samore (Reg. No. 66337) on 06/01/2022.

Amendment to the Claims

Please replace all prior versions and listings of claims 1, 8, and 15 in the application with the following listing of claims:

1. (Currently Amended)	A computer-implemented method for verifying [[the]] existence of data associated with Vehicle Identification Numbers stored on a permissioned blockchain maintained by a plurality of network participants, the method comprising: 
receiving, at a processor coupled with a network interface, one or more request datasets from one or more network participants; 
verifying, at the processor, that the one or more network participants have permission to access information stored on the permissioned blockchain using a requestor identifier included in the request dataset for each network participant; 
when the one or more network participants have permission: 
accessing, at a memory coupled with the processor, the permissioned blockchain using a Vehicle Identification Number included in each request dataset, 
performing, at the processor coupled with the memory, a verification of the existence of data stored in the permissioned blockchain associated with the Vehicle Identification Number by: 
identifying, at the processor, a request type included in the request dataset, wherein the request type comprises a verification request, a modification request, or a new transaction request; and 
in response to the request type being [[a]] the verification request, verifying, at the processor, the existence of data associated with the Vehicle Identification Number, and when the data associated with the Vehicle Identification Number does not exist, transmitting a nonexistence notification associated with the Vehicle Identification Number to at least one other network participant; and 
transmitting, via the processor coupled with the network interface, a request notification based upon the verification to the one or more network participants; 47PATENT APPLICATION Attorney Docket No. 32060/51637D1-N1 
when the one or more network participants do not have permission, transmitting, via the processor coupled with the network interface, a denial notification to the one or more network participants; 
determining that multiple insurance claims have been submitted for a same Vehicle Identification Number; 
in response to the determination that multiple insurance claims have been submitted for the same Vehicle Identification Number, using a smart contract to trigger an alert indicating potentially fraudulent activity; 
determining that duplicate insurance coverage is suspected on the Vehicle Identification Number; and 
in response to the determination that duplicate insurance coverage is suspected, notifying an insurance carrier that duplicate insurance coverage is suspected on the Vehicle Identification Number.  
8. (Currently Amended)	A system for verifying [[the]] existence of data associated with Vehicle Identification Numbers stored on a permissioned blockchain maintained by a plurality of network participants, the system comprising: 
a network interface configured to interface with a processor; 
a memory configured to store non-transitory computer executable instructions and configured to interface with the processor; and 
the processor configured to interface with the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: 
receive one or more request datasets from one or more network participants;
verify that the one or more network participants have permission to access information stored on the permissioned blockchain using a requestor identifier included in the request dataset for each network participant;
Attorney Docket No. 32060/51637D1-N1when the one or more network participants have permission: 
access the permissioned blockchain using a Vehicle Identification Number included in each request dataset, 
perform a verification of the existence of data stored in the permissioned blockchain associated with the Vehicle Identification Number by: 
identifying a request type included in the request dataset, wherein the request type comprises a verification request, a modification request, or a new transaction request; and 
when the request type is [[a]] the verification request, verifying the existence of data associated with the Vehicle Identification Number, and when the data associated with the Vehicle Identification Number does not exist, transmitting a nonexistence notification associated with the Vehicle Identification Number to at least one other network participant; and 
transmit a request notification based upon the verification to the one or more network participants; 
when the one or more network participants do not have permission, transmit a denial notification to the one or more network participants; 
determine if multiple insurance claims have been submitted for a same Vehicle Identification Number; 
in response to a determination that multiple insurance claims have been submitted for the same Vehicle Identification Number, use a smart contract to trigger an alert indicating potentially fraudulent activity; 
determine if duplicate insurance coverage is suspected on the Vehicle Identification Number; and 50PATENT APPLICATION Attorney Docket No. 32060/51637D1-N1 
in response to a determination that duplicate insurance coverage is suspected, notify an insurance carrier that duplicate insurance coverage is suspected on the Vehicle Identification Number.  

15. (Currently Amended)	A computer-implemented method for verifying [[the]]  existence of data associated with Vehicle Identification Numbers stored on a permissioned blockchain maintained by a plurality of network participants, the method comprising: 
receiving, at a processor coupled with a network interface, a request dataset, wherein the request dataset comprises a requestor identifier and a Vehicle Identification Number; 
verifying, at the processor, that the requestor identifier grants permission to access the permissioned blockchain; 
when the requestor has permission: 
accessing, at a memory coupled with the processor, the permissioned blockchain using the Vehicle Identification Number, 
performing, at the processor coupled with the memory, a verification of the existence of data stored in the permissioned blockchain associated with the Vehicle Identification Number by: 
identifying, at the processor, a request type included in the request dataset, wherein the request type comprises a verification request, a modification request, or a new transaction request; and 
in response to the request type being [[a]] the verification request, verifying, at the processor, the existence of data associated with the Vehicle Identification Number, and when the data associated with the Vehicle Identification Number does not exist, transmitting a nonexistence notification associated with the Vehicle Identification Number to at least one other network participant; and 
generating and transmitting, at the processor, a request notification based upon the verification; 52PATENT APPLICATION Attorney Docket No. 32060/51637D1-N1 
when the requestor does not have permission, generating and transmitting, via the processor, a denial notification to the requestor; 
determining that multiple insurance claims have been submitted for a same Vehicle Identification Number; 
in response to the determination that multiple insurance claims have been submitted for the same Vehicle Identification Number, using a smart contract to trigger an alert indicating potentially fraudulent activity; 
determining that duplicate insurance coverage is suspected on the Vehicle Identification Number; and 
in response to the determination that duplicate insurance coverage is suspected, notifying an insurance carrier that duplicate insurance coverage is suspected on the Vehicle Identification Number.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wahlbin et al., publication number US 2004/0111301, teach Computer-implemented methods and systems for estimating liability for a vehicle accident are provided. In one embodiment, a question may be generated on one or more topics relating to the accident. The question may be associated with one or more answers. In some embodiments, at least one answer may be associated with a set of additional questions. An answer associated with a set of additional questions may be selected. In certain embodiments, a set of additional questions associated with the selected answer may be generated dynamically for use in estimating liability for the accident	

King, publication number US 2012/0076437, teaches a method that relates to claims processing, and more particularly, to expediting the claims process for any industry, such as automobile insurance, civil engineering, public works, construction, fraud prevention, security, traffic enforcement, shipping, inventory control, etc., where an inspection, comparison, verification or observation process occurs. Another aspect of the present disclosure is to increase underwriting accuracy and minimize both fraud and legitimate claim expenses by removing human errors, duplication and omissions.

The prior art of record teaches the claimed invention substantially as discussed above, but it fails to teach or suggest individually or in combination that “in response to the request type being the verification request, verifying, at the processor, the existence of data associated with the Vehicle Identification Number, and when the data associated with the Vehicle Identification Number does not exist, transmitting a nonexistence notification associated with the Vehicle Identification Number to at least one other network participant; and transmitting, via the processor coupled with the network interface, a request notification based upon the verification to the one or more network participants; when the one or more network participants do not have permission, transmitting, via the processor coupled with the network interface, a denial notification to the one or more network participants; determining that multiple insurance claims have been submitted for a same Vehicle Identification Number; in response to the determination that multiple insurance claims have been submitted for the same Vehicle Identification Number, using a smart contract to trigger an alert indicating potentially fraudulent activity; determining that duplicate insurance coverage is suspected on the Vehicle Identification Number; and in response to the determination that duplicate insurance coverage is suspected, notifying an insurance carrier that duplicate insurance coverage is suspected on the Vehicle Identification Number” as set forth in claims 1-20.

Claims 1-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred, can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153